DETAILED ACTION
The amendment filed on December 2, 2020 has been entered.
Claims 1, 3 and 6-7 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (2013/0025834) in view of Masukawa et al. (5,529,448).
Choi (Figure 1) discloses an internal heat exchanger double-tube structure of an air conditioning system having an alternative refrigerant applied thereto for heat exchange between a low-temperature low-pressure refrigerant discharged from an evaporator and a high-temperature high-pressure refrigerant discharged from a condenser (paragraphs 5-6), the double-tube structure comprising:
an inner pipe 10 having a channel through which the low-temperature low-pressure refrigerant discharged from the evaporator flows; and
an outer pipe 20 surrounding the inner pipe 10 and having a channel through which high-temperature high-pressure refrigerant flows,
wherein the inner pipe has a spiral groove 12 forming a channel 21 on an outer side thereof, 

Masukawa et al. (annotated Figure 12, below) discloses a heat exchanger tube structure comprising:
a pipe 10 having a spiral groove 12 forming a channel, and
a recessed groove 50 formed in the spiral groove 12 and comprising a single center portion protruding radially outward, and a left and a right slope inclined from the single center portion to left and right edges of the spiral groove 12, wherein one of the left and right slopes has a greater slope than the other for the purpose of improving heat exchange.


    PNG
    media_image1.png
    543
    653
    media_image1.png
    Greyscale


It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Choi a recessed groove formed in the spiral groove and comprising a single center portion protruding radially outward, and a left and  aright slope KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1396 (2007)  In this instance, modifying the spiral groove 12 of Choi to include a recessed groove 50 as taught by Masukawa et al. to improve heat transfer would have been obvious.
The recitation “for generating a vortex” in lines 11 is considered to be a functional limitation, wherein MPEP 2114 states, in part:
APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE
FROM THE PRIOR ART

While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure
rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,
1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to
function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re
Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).

In this instance, the similar structure of the combination of Choi and Masukawa et al. is capable of functioning in a manner similar to the claim.
Regarding claim 3, in the combination of Choi and Masukawa et al., the recessed groove 50 as taught by Masukawa et al. is capable of increasing the heat exchange performance according to a groove depth, a groove gap (pitch), a groove shape, and a direction of a spiral.
single center portion and the left and right slopes are read as “formed of a wave shape” that is high at a center portion and becomes lower to the left and right.
Regarding claim 7, in the combination of Choi and Masukawa et al., Figure 12 (annotated, page 3) of Masukawa et al. discloses the recessed groove 50 having a wave shape inward increases a channel volume where high-temperature high-pressure liquid flows.  As applied to claim 1 above, the recitation “reduce a vortex of flowing liquid” is considered to be a functional limitation.  The similar structure of the combination of Choi and Masukawa et al. is capable of functioning in a manner similar to the claim.
Response to Arguments
The objection to the claims are withdrawn in light of the claim amendments.
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of the claim amendments.
The rejections in view of Kastner et al. 4,796,693) are withdrawn in light of the claim amendments.
Applicant’s arguments have been considered but are moot in view of the new ground of rejection.
No further comments are deemed necessary at this time.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/LEONARD R LEO/Primary Examiner, Art Unit 3763